Exhibit 10(a) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Independent Registered Public Accounting Firm” and to the use of our reports dated (a) March25, 2009, with respect to the financial statements of Lincoln Life & Annuity Company of New York and (b) March20,2009, with respect to the financial statements of Lincoln New York Account N for Variable Annuities, in Post-Effective Amendment No. 6 to the Registration Statement (Form N-4 No. 333-145531) pertaining to Lincoln New York Account N for Variable Annuities, which is incorporated by reference into Post-Effective Amendment No. 8. /s/ Ernst & Young
